In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Suffolk County (Geiler, J.), dated September 30, 1980, which granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction. Order reversed, on the law, with $50 costs and disbursements, motion denied, and complaint reinstated. The objections to personal jurisdiction were not the sufficiently particularized objections to the assertion of quasi in rem jurisdiction necessary for a dismissal based on retroactive application of Rush v Sauchuk (444 US 320) (see Gager v White, 53 NY2d 475, 489, n 11; Kalman v Newman, 80 AD2d 116, 126). Titone, J. P., Weinstein, O’Connor and Rubin, JJ., concur.